DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/3/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 1, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function.  In particular, there seems to be no algorithm, steps, or flowchart that describes how the data processing unit can carry out steps of (1) receiving, by the data processing unit, calibration data from a storage medium of the data processing unit, the calibration data representing a calibration signal for the glucose sensor element, where the calibration signal embodies a presence of an interferent in a body fluid for which the body fluid glucose level is determined and a kinetic course of decomposition of the interferent in the body fluid, wherein the interferent is a substance different from glucose and the glucose sensor element is responsive to the interferent in the body fluid, (2) determining, by the data processing unit, the body fluid glucose level by processing at least the measurement data and the calibration data, the processing comprising subtraction of the calibration signal from the continuous sensor signal, and (3) wherein the calibration data includes an event starting input indicative of a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined.  Pages 13-14 of the specification disclose (A) using calibration data from a storage medium, the calibration data representing a calibration signal for the glucose sensor element, where the calibration signal embodies a presence of an interferent in a body fluid for which the body fluid glucose level is determined and a kinetic course of decomposition of the interferent in the body fluid, wherein the interferent is a substance different from glucose and the glucose sensor element is responsive to the interferent in the body fluid, (B) subtracting the calibration signal from the continuous sensor signal, and (C) wherein the calibration data includes an event 
Claims 6-8 and 12 are rejected by virtue of their dependence from claim 1.
Claim 9 recites “wherein the computer program instructions, when executed by the processor, perform processing of: receive measurement data representing the continuous sensor signal provided by the glucose sensor element of the continuous body fluid glucose monitoring device, receive calibration data representing a time-dependent zero-signal level of the glucose sensor element, wherein the time-dependent zero-signal level of the glucose sensor element embodies a presence of an interferent in a body fluid for which the body fluid glucose level is determined and a kinetic course of decomposition of the interferent in the body fluid, wherein the interferent is a substance different from glucose and the glucose sensor element is responsive to the interferent in the body fluid, wherein the calibration data is stored in the storage medium, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an event starting input indicative of a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined” in lines 21-23, but it is not clear what is meant by “indicative of a starting time of the presence of the interferent in the body fluid”.  According to the specification at pages 13-14, it appears that the event starting input is “a starting time of presence of the interferent at the time the interferent is introduced into the body fluid”.  However, this interpretation cannot be correct since claim 12, which depends from claim 1 recites “wherein the event starting input is a starting time of presence of the interferent at the time the interferent is introduced into the body fluid”.  For the subject matter of claim 12 to have meaning, the recitation “indicative of a starting time of the presence of the interferent in the body fluid” of claim 1 must be interpreted differently from (that is, broader than) “a starting time of presence of the interferent at the time the interferent is introduced into the body fluid”.  It is not clear what this interpretation should be in light of the specification since the specification does not provide any guidance with respect to this recitation.  As a result, it is not clear what are the metes and bounds of the claim limitation “indicative of a starting time of the presence of the interferent in the body fluid” beyond “a starting time of presence of the interferent at the time the interferent is introduced into the body fluid”.  Accordingly, claim 1 is indefinite.
Claims 6-8 are indefinite by virtue of their dependence from claim 1 though claim 12 is not indefinite on these grounds since the recitation “wherein the event starting input is a starting 
Claim 9 recites “a continuous body fluid glucose monitoring device” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a continuous body fluid glucose monitoring device” of claim 9, lines 2-3.  If they are the same, “a continuous body fluid glucose monitoring device” in line 4 should be “the continuous body fluid glucose monitoring device”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 9 recites “an event starting input indicative of a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined” in lines 28-30, but it is not clear what is meant by “indicative of a starting time of the presence of the interferent in the body fluid” for the same reasons as provided above with respect to the recitation “indicative of a starting time of the presence of the interferent in the body fluid” of claim 1.  That is, it is not clear what are the metes and bounds of the claim limitation “indicative of a starting time of the presence of the interferent in the body fluid” beyond “a starting time of presence of the interferent at the time the interferent is introduced into the body fluid”.  Accordingly, claim 9 is indefinite.
Claim 12 recites “a starting time of presence of the interferent” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “a starting time of the presence of the interferent” of claim 1, lines 21-22.  If they are the same, “a starting time of presence of the interferent” in claim 12, lines 1-2 should be “the starting time of the presence of the 
Claim 12 recites “the time” in line 2 in which there is insufficient antecedent basis for this recitation in the claim.

Allowable Subject Matter
Claims 1, 6-9, and 12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance.
U.S. Patent Application No. 2001/0016682 (Berner)(previously cited) teaches a method for determining a body fluid glucose level of a patient from a continuous sensor signal of a glucose sensor element of a continuous body fluid glucose monitoring device, comprising: receiving, in a data processing unit, measurement data representing the continuous sensor signal provided by the glucose sensor element of the continuous body fluid glucose monitoring device (continuously receiving raw data signal from the sensor; paragraphs 0016, 0070, and 0124-0128 of Berner), receiving, in the data processing unit, calibration data (receiving background data signal from sensor paragraphs 0016, 0070, and 0124-0128 of Berner), determining, by the data processing unit, the body fluid glucose level by processing at least the measurement data and the calibration data (subtracting the background data signal from the raw data signal; paragraphs 0016, 0070, and 0124-0128 of Berner), and providing result data indicative of the body fluid glucose level in the processing unit (outputting the corrected signal; paragraphs 0016, 0070, and 0124-0128 of Berner).

However, with respect to claim 1, the prior art does not teach or suggest “wherein the calibration data includes an event starting input indicative of a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined” along with the other features of claim 1.
Claims 6-8 and 12 are allowable by virtue of their dependence from claim 1.
With respect to claim 9, the prior art does not teach or suggest “wherein the calibration data includes an event starting input indicative of a starting time of the presence of the interferent in the body fluid for which the body fluid glucose level is determined” along with the other features of claim 9.

Response to Arguments
The Applicant’s arguments filed 2/3/2021 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Matthew Kremer/
Primary Examiner, Art Unit 3791